United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1510
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Steven Adrian Beauchamp,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: March 5, 1999
                              Filed: March 12, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Steven Adrian Beauchamp pleaded guilty to conspiring to distribute cocaine
and marijuana, in violation of 21 U.S.C. § 846. Beauchamp objected to the
presentence report’s (PSR) calculation of his criminal history score, arguing that two
prior convictions were related and that his correct criminal history category was II
instead of III. The district court1 overruled Beauchamp’s objection, rejecting his
argument that it was bound by a prior ruling from a different federal district court and
noting that Beauchamp was subject to a statutory mandatory minimum sentence of

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
60 months. The court then granted the government’s motion to depart below the
mandatory minimum based on Beauchamp’s substantial assistance, and sentenced
him to 30 months imprisonment and five years supervised release. Beauchamp
appeals, arguing that the district court incorrectly calculated his criminal history score
and that this court should review the erroneous calculation because it “may” affect
his status within the Bureau of Prisons (BOP). The government moved to dismiss the
appeal on the basis that the sentence is unreviewable. We grant the motion to
dismiss.

       We agree with the government that Beauchamp’s challenge on appeal is
unreviewable because his 30-month sentence represents a downward departure from
the applicable Guidelines range of 60 months regardless of his criminal history
category. See United States v. Patterson, 20 F.3d 801, 808 (8th Cir.) (this court will
not review defendant’s argument that criminal history score was incorrect when
sentence imposed represents departure from applicable Guidelines range with or
without disputed criminal history points), cert. denied, 513 U.S. 845 (1994); United
States v. Baker, 64 F.3d 439, 441 (8th Cir. 1995) (where district court departs below
applicable Guidelines range with or without challenged enhancement, this court has
consistently held sentence is not reviewable). We do not believe that Beauchamp’s
speculative argument--that his status within the BOP “may” be affected by the alleged
error--requires us to address his otherwise unreviewable argument. Cf. United States
v. Beatty, 9 F.3d 686, 689-90 (8th Cir. 1993) (holding that court did not have to strike
disputed factual information in PSR which court said it was not relying on for
sentencing purposes, even though defendant argued prison officials might use
information to his disadvantage). Beauchamp’s recourse for any classification or
designation decision made by the BOP is through its administrative procedures.

      We decline to address the merits of Beauchamp’s arguments relating to his law-
of-the-case/collateral-estoppel issue, as doing so would result in an advisory opinion.
See Patterson, 20 F.3d at 808 n.7 (declining to address merits of Guidelines issue

                                           -2-
because even if appellant’s argument was correct, his sentence was below applicable
Guidelines range and was unreviewable; deciding merits of claim would not affect
rights of parties and would constitute advisory opinion).

      Accordingly, we hold that we lack the authority to review Beauchamp's
sentence and grant the government's motion to dismiss the appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-